DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that “a function of applying a charge from the power source and to charge the first capacitance element before power supply to the first load is started corresponds to the first processing part in claim 1, and a function of supplying a current output from the power source and a current corresponding to a charge charged in the first capacitance element to the first
load through the first drive circuit after the first capacitance element is charged corresponds to the second processing part in claim 1”.
	This is found persuasive and therefore the Requirement, filed 3/4/2022, is withdrawn and all claims will be fully examined on the merits.

Allowable Subject Matter
3.	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kurosawa (USP 4,623,082) discloses, regarding claim 1 and similarly regarding claim 11, a drive controller (15) comprising:
a drive circuit (105,106,107) which supplies a current output from a power source (101) to a first load (14) (see at least fig.26, C11/L22-25);
a capacitance element (127) connected to a power supply path between the power source (101) and the first load (14);
a processing part (photosensor PT3 of start switch 13) that applies a charge from the power source (101) and to charge the first capacitance element (127) before power supply to the first load is started (C12/L61-66);
second processing parts (126,138,115,105,106) configured to supply a current output from the power source (101) to the first load (C13/L25-60).
However, the prior art of record does not fairly disclose or teach at least “a second processing part configured to supply a current output from the power source and a current corresponding to a charge charged in the first capacitance element to the first load through the first drive circuit after the first capacitance element is charged”, in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        5/11/2022